Case 2:18-cv-09534-JAK-E Document 23 Filed 06/27/19 Page 1 of 3 Page ID #:272



 1   Kathryn J. Halford (CA Bar No. 068141)
     Email: khalford@wkclegal.com
 2   Elizabeth Rosenfeld (CA Bar No. 106577)
     Email: erosenfeld@wkclegal.com
 3   Lauren E. Schmidt (CA Bar No. 321435)
     Email: lschmidt@wkclegal.com
 4   WOHLNER KAPLON CUTLER
     HALFORD & ROSENFELD
 5   16501 Ventura Boulevard, Suite 304
     Encino, CA 91436
 6   Telephone: (818) 501-8030 ext. 305
     Facsimile: (818) 501-5306
 7
     Attorneys for Plaintiffs, Board of Trustees of
 8   the Cement Masons Southern California Health
     and Welfare Fund, et al.
 9
                           UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
                                        Western Division
12
      BOARD OF TRUSTEES OF THE                     CASE NO. 2:18-cv-09534-JAK-E
13    CEMENT MASONS SOUTHERN
      CALIFORNIA HEALTH AND                        The Hon. John A. Kronstadt
14    WELFARE FUND; BOARD
      OF TRUSTEES OF THE CEMENT                    PLAINTIFFS’ NOTICE OF MOTION
15    MASONS SOUTHERN CALIFORNIA                   AND MOTION FOR ISSUANCE OF
      PENSION TRUST; BOARD OF                      ORDER TO SHOW CAUSE RE
16    TRUSTEES OF THE CEMENT                       CONTEMPT FOR FAILURE TO
      MASONS SOUTHERN CALIFORNIA                   COMPLY WITH JUDGMENT
17    INDIVIDUAL RETIREMENT
      ACCOUNT (DEFINED                             [Fed.R.Civ.P. 70, 71]
18    CONTRIBUTION) TRUST; BOARD
      OF TRUSTEES OF THE ELEVEN-                   DATE:         October 7, 2019
19    COUNTIES CEMENT MASONS                       TIME:         8:30 A.M.
      VACATION SAVINGS PLAN;                       CTRM:         10B, 10th Floor
20    BOARD OF TRUSTEES OF THE
      CEMENT MASONS JOINT
21    APPRENTICESHIP TRUST,
22
                          Plaintiffs,
23
      vs.
24
25    MAX OUT, INC., a Nevada
      corporation,
26
27                        Defendant.

28
      NOTICE OF MOTION AND MOTION BY PLAINTIFFS FOR ISSUANCE OF ORDER RE CONTEMPT FOR FAILURE TO
                                       COMPLY WITH JUDGMENT
Case 2:18-cv-09534-JAK-E Document 23 Filed 06/27/19 Page 2 of 3 Page ID #:273



 1          TO DEFENDANT, MAX OUT, INC., a Nevada corporation, and
 2   RODERICK DELTON EDISON, as Agent and Principal Officer of Max Out,
 3   Inc., and all interested parties:
 4          NOTICE IS HEREBY GIVEN that, on October 7, 2019 at 8:30 a.m., or as
 5   soon thereafter as this matter may be heard, in the above-entitled court located at
 6   350 West 1st Street, Los Angeles, CA 90012, Courtroom 10B, 10 th Floor,
 7   Plaintiffs, the Boards of Trustees of the Cement Masons Southern California
 8   Health and Welfare Fund, the Cement Masons Southern California Pension Trust,
 9   Cement Masons Southern California Individual Retirement Account (Defined
10   Contribution) Trust, the Eleven-Counties Cement Masons Vacation Savings Plan,
11   and the Cement Masons Joint Apprenticeship Trust (hereinafter “Plaintiffs”) will
12   move this Court for issuance of an Order to Show Cause Re Contempt for Failure
13   to Comply with Judgment, directing Defendant Max Out, Inc., a Nevada
14   corporation (“Max Out” or “Defendant”) and Roderick Delton Edison (“Edison”),
15   as Agent and Principal Officer of Max Out, to show cause, if any there be, as to
16   why Max Out and Edison should not be held in contempt for violating this Court’s
17   Order Re Plaintiffs’ Motion for Entry of Default Judgment and Order for an
18   Accounting, both of which were issued on May 2, 2019.
19          This motion is based upon this Notice of Motion and the Memorandum of
20   Points and Authorities and Declarations of Michael Jolly and Lauren E. Schmidt
21   in support thereof and submitted herewith; this Court’s May 2, 2019 Order Re
22   Plaintiffs’ Motion for Entry of Default Judgment and Order for an Accounting,
23   properly served upon Defendant on May 7, 2019 [Dkt. 20], and; all papers and
24   pleadings on file herein and such other matters as may properly come before the
25   Court at the hearing on this Motion.
26   ///
27   ///
28   ///
                                                -2-
      NOTICE OF MOTION AND MOTION BY PLAINTIFFS FOR ISSUANCE OF ORDER RE CONTEMPT FOR FAILURE TO
                                       COMPLY WITH JUDGMENT
Case 2:18-cv-09534-JAK-E Document 23 Filed 06/27/19 Page 3 of 3 Page ID #:274



 1          L.R. 7-3 CONFERENCE. There was no pre-filing conference because a
 2   notice of default was entered on January 18, 2019 [Dkt. 11], the Order Re
 3   Plaintiffs’ Motion for Entry of Default Judgment and Order for an Accounting
 4   were entered on May 2, 2019 [Dkts. 18, 19], and Plaintiffs served upon Defendant
 5   the Order Re Plaintiffs’ Motion for Entry of Default Judgment and the Order for
 6   an Accounting to which Defendant failed to respond. [Dkt. 20]. Furthermore,
 7   Defendant does not have counsel and is in default.
 8
 9   DATED: June 27, 2019                      Kathryn J. Halford, Esq.
10                                             Elizabeth Rosenfeld, Esq.
                                               Lauren E. Schmidt, Esq.
11                                             WOHLNER KAPLON CUTLER
12                                             HALFORD & ROSENFELD

13
14                                      By:    _/s/Lauren E. Schmidt___________
                                               Lauren E. Schmidt
15                                             Attorneys for Plaintiffs
16                                             Board of Trustees of the Cement Masons
                                               Southern California Health and Welfare
17                                             Fund, et al.
18
19
20
21
22
23
24
25
26
27
28
                                                -3-
      NOTICE OF MOTION AND MOTION BY PLAINTIFFS FOR ISSUANCE OF ORDER RE CONTEMPT FOR FAILURE TO
                                       COMPLY WITH JUDGMENT
